Citation Nr: 1224325	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-15 285A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for hypertension 

4.  Entitlement to service connection for a left knee disability (claimed as arthritis).

5.  Entitlement to service connection for a left foot disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served in the Army National Guard from July 1987 to January 1990 [including a period of active duty for training (ACDUTRA) from March 1988 to July 1988] and also served on active duty in the Army from April 1989 to December 1990.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 decision by the VA RO in Waco, Texas.  

The Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Thus, the left foot claim has been recharacterized as noted on the title page to reflect the theory of secondary service connection.  The left knee claim has also been recharacterized to better reflect the procedural history and the Veteran's contentions.

The Veteran requested a Decision Review Officer (DRO) hearing and a Board hearing on her May 2009 VA Form 9.  In September 2009, she had a DRO hearing, and the transcript is of record.  The Veteran was scheduled for a hearing before a Veterans Law Judge (VLJ) at the RO in April 2011.  Notice of such hearing was mailed to her at her address of record.  She failed to report for the hearing without explanation or request to reschedule.  Not having received a request for postponement, the Board considers the request for a hearing before a VLJ to be withdrawn.  See 38 C.F.R. § 20.704(d).
The issue of entitlement to service connection for an anxiety disorder manifested by panic attacks has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for left knee and left foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In September 2009, prior to the promulgation of a decision, the Veteran submitted a written statement in which she expressed her desire to withdraw from appellate review the issues of entitlement to service connection for migraine headaches, depression, and hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claims for service connection for migraine headaches, depression, and hypertension by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or his/her authorized representative.  38 C.F.R. § 20.204.  

Here, the Veteran has withdrawn the appeal of her claims for service connection for migraine headaches, depression, and hypertension.  See statement received in September 2009.  There remains no allegation of errors of fact or law for appellate consideration of these issues.  Thus, the Board does not have jurisdiction to review these claims, and they are dismissed.


ORDER

The appeal of the claims for service connection for migraine headaches, depression, and hypertension is dismissed.


REMAND

Although further delay is regrettable, the Board finds that additional development is needed to adjudicate the remaining issues on appeal.

The Veteran contends that she has left knee and left foot disabilities due to her service.  Specifically, she asserts that she injured her left knee in September 1987 while running during basic training.  She also asserts that she was treated for left knee pain and diagnosed with arthritis sometime in 1989.  The Veteran further contends that she developed her current left foot condition during service.  In the alternative, she maintains that her left foot condition is secondary to her left knee condition.  Accordingly, based on the Veteran's assertions, the Board will consider her left foot claim on both direct and secondary bases.

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21)(24), (West 2002); 38 C.F.R. 
§ 3.6(a) (2011).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1131. ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).

Based on the Veteran's statements, it is unclear if she has actual knowledge of what is necessary to substantiate a claim of service connection based on her National Guard service with periods of ACDUTRA and/or INACDUTRA, as opposed to regular active duty service.  Therefore, the Veteran should be provided with an adequate notice letter and an opportunity to provide evidence showing that a disease or injury of the left knee and/or left foot was incurred during a period of ACDUTRA, or that an injury of the left knee and/or left foot was incurred during a period of INACDUTRA.

Furthermore, the claims file does not include the Veteran's personnel records.  As noted above, the Veteran served in the Army National Guard from July 1987 to January 1990.  However, the Veteran's periods of ACDUTRA and INACDUTRA have not been verified.  Such dates are pertinent to the instant appeal, as service connection may be granted for disability resulting from disease incurred in or aggravated by ACDUTRA or injury incurred during INACDUTRA.  Accordingly, on remand, the complete dates and types of the Veteran's Army National Guard service should be verified, and a complete copy of personnel records from such service should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2011). 

Additionally, not all of the Veteran's STRs have been obtained.  As noted above, STRs submitted by the NPRC in June 2007 contain only a March 1989 examination report and an immunization schedule.  The Board notes that the Veteran submitted the December 1990 separation examination.  She has specifically requested that records be requested from the Darnall Army Medical Center at Fort Hood.  It does not appear that the RO requested these records or records from the Veteran's period of Army National Guard service, July 1987 to January 1990.  See Undated Formal Finding of Unavailability.  These records should be obtained.  

Also, it appears that there are outstanding VA treatment records.  During the September 2009 hearing, the Veteran stated that she first sought treatment for her left knee and left foot from a VA medical center (VAMC) in either 2001 or 2002.  The claims file contains VA treatment records for the Temple VAMC from January 2005 to June 2010.  It appears that the RO did not request additional VA treatment records.  In addition, a January 2006 record refers to left foot X-rays; however, the X-ray report is not in the claims file.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all the Veteran's VA treatment records should be obtained and associated with the claims file.

Moreover, the claims file indicates that the Veteran has applied for disability benefits from the Social Security Administration (SSA).  Those records are not of record.  The duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010). 

Finally, in May 2007, the RO requested service treatment records (STRs) from the National Personnel Records Center (NPRC).  Records were received in June 2007.  Those records consist of a March 1989 periodic examination report, with accompanying medical history report, and an immunization record.  
The March 1989 periodic examination report contains a normal clinical evaluation of all systems.  The accompanying medical history report shows that the Veteran denied a history of swollen or painful joints, arthritis, a "trick" or locked knee, and foot trouble.  

The Veteran has submitted a permanent physical profile dated July 17, 1990, which contains a diagnosis of left knee arthritis.

The Veteran has also submitted a photocopy of what appears to be a December 1990 separation examination.  The report contains a normal clinical evaluation of all systems, but contains the following notation on the first page:  "Left knee has swelling, [illegible], pain and stiffness, left knee has arthritis in it.  Hard skin on the bottom of left foot."

Post-service VA treatment records from January 2005 to June 2010 reflect treatment for left knee and left foot pain.  Dr. S.M., the Veteran's treating physician,  repeatedly diagnosed left knee arthralgia and generalized myalgia.  These records show that the Veteran has also been diagnosed with pre-ulcerative hyperkeratosis, exostosis, and plantar keratosis in her left foot.  She has had a callus shaved off the bottom of her left foot several times.  She has been prescribed orthopedic shoes, a knee brace, and a cane.  

A May 2009 medical opinion letter from Dr. S.M. states:

This patient has Arthritis with Arthralgia with Generalized Myalgia in the left and right knee and Metatarsalgia on her left foot.  After review of the service treatment record profile it is my professional opinion that the current Arthritis with Arthralgia and Generalized Myalgia in the left and right knee and Metatarsalgia on her foot are disabilities more likely than not related to and aggravated by the Arthritis in the left knee while is listed on her permanent profile in the military service treatment records."
The Board finds that the May 2009 opinion is inadequate.  Specifically, it is not supported by any rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, the evidence is conflicting as to whether the Veteran has been diagnosed with a current left knee disability at any time since she filed her current claim.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  The Board acknowledges Dr. S.M.'s opinion and the fact that the Veteran has been prescribed Etodolac on more than one occasion.  However, a careful review of the VA treatment records, authored by Dr. S.M., does not reveal a diagnosis of left knee arthritis.  To the extent that the Veteran complains of any left knee pain, pain itself is not a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  A symptom without a diagnosed or identifiable underlying malady or condition does not, in and of itself, constitute a disability.  Accordingly, remand is required for a VA medical opinion.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a corrective VCAA notice letter pertaining to both claims remaining on appeal that includes in particular:  (a) the criteria necessary to support a claim for service connection on a secondary basis and (b) the criteria necessary to substantiate a claim for service connection based on Reserve and National Guard service with periods of ACDUTRA and/or INACDUTRA.  

2. Request the Veteran's service personnel records from the NPRC and other appropriate records depositories. 

3. Ascertain the Veteran's dates of ACDUTRA and INACDUTRA service with the Army National Guard from July 1987 to January 1990.  In this regard, a statement showing only retirement points will not suffice.  If no such records are available, specific confirmation of that fact should be noted in the claims folder, and the Veteran should be so informed. 
 
4. Contact the Veteran's Army National Guard unit to determine if additional STRs are present.  If such records are available, obtain them and place them into the claims file.  A copy of any negative response(s) should be included in the claim file.  All attempts to procure records should be documented in the file.  If no such records are available, specific confirmation of that fact should be noted in the claims folder, and the Veteran should be so informed. 

5. Take the necessary steps to obtain any records from September 1987 to January 1990 for treatment received at the Darnall Army Medical Center at Fort Hood, Texas, under both the Veteran's married and maiden names, and associate them with the claim file.  A copy of any negative response(s) should be included in the claim file.  All attempts to procure records should be documented in the file.  If no such records are available, specific confirmation of that fact should be noted in the claims folder, and the Veteran should be so informed.

6. Ask the Veteran for any additional identifying information, to include name, date(s) of treatment, and locations of physicians or medical treatment facilities who have treated her for a left knee or left foot disability from the time of her December 1990 service discharge to the present.  The Board is particularly interested in records of any relevant treatment that the Veteran may have received from a VA medical facility in 2001 and 2002, as well as any X-rays taken at the Temple VAMC in 2006.  Acquire any such records and associate them with the claims file.  All attempts to procure records should be documented in the file.  If no such records are available, specific confirmation of that fact should be noted in the claims folder, and the Veteran should be so informed.

7. Obtain the records pertinent to the Veteran's claim for SSA disability benefits, including any relevant decision(s) and the medical records relied upon concerning that(those) claim(s), and associate them with his VA claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available. 

8. After the above has been completed, schedule the Veteran for a VA orthopedic examination by an appropriate medical professional to determine the nature, extent, and etiology of any current left knee and left foot disability(ies) that he may have.  The claims folder, to include all newly obtained evidence and a copy of this remand, must be made available to the examiner for review.  A notation to the effect that this review has taken place should be made in the examination report.  All indicated tests and studies should be performed.  

If a chronic left knee or left foot disability is diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., 50 percent probability or greater, that any currently diagnosed left knee or left foot disability had its clinical onset during the Veteran's active service from April 1989 to December 1990 or a verified period of ACDUTRA or INACDUTRA as noted in the claims file, or is otherwise related to any such service. 

If the Veteran has a chronic left foot disability that did not originate in, and is not otherwise related to, her period of active service from April 1989 to December 1990 or a verified period of ACDUTRA or INACDUTRA, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability was caused or aggravated (permanently worsened beyond normal progression) by an already-diagnosed left knee disability.  [If the Veteran has chronic left foot disorder that is aggravated by an already-diagnosed left knee disability, the examiner should quantify the approximate degree of aggravation.]

In answering these questions, the examiner should address the July 1990 permanent physical profile, the December 1990 separation examination, and the May 2009 opinion of Dr. S.M.

A full and complete rationale for all opinions expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

9. Thereafter, readjudicate the claims of entitlement to service connection for a left knee disability and entitlement to service connection for a left foot disability, to include as secondary to a service-connected disorder.  If either of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claims.  38 C.F.R. § 3.655 (2011).  She has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


